internal_revenue_service number release date index number ------------------------------------ ------------------------------------------------------------ ------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b8 plr-157417-03 date date this responds to your letter dated date and supplemental legend taxpayer ------------------------------------------------------------ ---------------------------------------- dear --------------------- correspondence asking whether your organization qualifies as a nonprofit_educational_organization for purposes of exemptions refunds and payments related to federal excise_taxes under sec_4041 sec_4221 sec_4253 and sec_6421 of the internal_revenue_code facts income_tax under sec_501 as an organization described in sec_501 taxpayer’s purpose is to provide care and supports to persons with developmental disabilities including mental retardation while offering but not mandating instruction in religious doctrine taxpayer’s articles of incorporation define its charitable purpose as caring for developmentally disabled children and adults providing for their spiritual physical social mental and emotional needs developing their potential and increasing their knowledge and skills to enhance their ability to deal with their environment facilities group homes in-home services and day services taxpayer provides four basic categories of client service programs institutional taxpayer is a nonprofit charitable_organization that is exempt from federal in-home services are provided in the client’s own home typically to higher plr-157417-03 taxpayer serves about half of its clients in institutional facilities which are regulated by medicaid under c f_r sec_483 these facilities provide services to the most disabled clients with more involved medical and behavioral needs in these facilities taxpayer provides or arranges for all habilitation and support services required by the client including medical psychological dietetic active treatment direct care and social services taxpayer’s group homes typically house three to six clients each group homes service the whole spectrum of developmentally disabled clients even those with more involved medical and behavioral needs if appropriate staffing and supports are available functioning more independent clients these in-home support services are scheduled for specific and limited hours day services provide supports and services for limited periods as requested by the client or family guardian and are often available during business hours from monday through friday client training and education is a significant element of all services and supports offered by taxpayer such training and education does not occur in a group classroom- type instructional setting which is typical of the education of persons with developmental disabilities however taxpayer uses a standardized methodology for working with the developmentally disabled this methodology is an integrated and inherently inseparable part of the services taxpayer provides in all of its programs taxpayer develops goals and objectives specific to each client’s particular level of disability and personal growth needs including functional goals such as learning to dress behavioral goals such as learning appropriate mealtime behavior traditional academic functions such as reading and vocational skills for each client these goals are recorded in a written individual plan as required by federal and or state regulations that govern taxpayer’s developmental disabilities services staff members follow the plan while interacting with clients taxpayer does not maintain a separate faculty law analysis sec_4041 imposes a tax on special_motor_fuel that is sold for use or used as a fuel in a motor_vehicle or motorboat chapter imposes manufacturers excise_taxes on certain manufacturer’s sales sec_4081 imposes a tax on certain removals entries and sales of gasoline sec_4251 imposes a tax on amounts paid for certain communications_services including local_telephone_service defined in sec_4252 toll_telephone_service defined in sec_4252 and teletypewriter_exchange_service defined in sec_4252 organization for its exclusive use and the use of these fuels by a nonprofit educational sec_4041 exempts from tax special fuels sold to a nonprofit educational sec_1_170a-9 of the income_tax regulations provides that an for these exemptions or claims for payment the term nonprofit educational sec_6421 provides that if gasoline on which tax has imposed under sec_4081 plr-157417-03 organization similar exemptions apply to manufacturing taxes sec_4221 and communications taxes sec_4253 is sold to a nonprofit_educational_organization for its exclusive use then the ultimate_purchaser of the fuel is eligible for a payment with respect to the tax organization is defined under sec_4041 sec_4221 and sec_4253 and sec_48_4041-17 and sec_48_4221-6 of the manufacturers and retailers excise_taxes regulations as an educational_organization described in sec_170 that is exempt from federal_income_tax under sec_501 the term also includes a school operated as an activity of an organization described in sec_501 that is exempt from income_tax under sec_501 if the school normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on educational_organization is described in sec_170 if its primary function is the presentation of formal instruction and it normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on the regulations state that the term educational_organization does not include organizations engaged in both educational and non-educational activities unless the latter are merely incidental to the educational activities primarily a vocational rehabilitation center is not a nonprofit_educational_organization exempt from federal excise_taxes rev_rul further holds that the nonprofit corporation’s classroom training program is a school operated as an activity of an exempt_organization in general the nonprofit corporation provides employment and on-the-job training classroom training personal counseling vocational evaluation medical treatment and unemployment placement services the classroom training portion of the program consists of regularly scheduled classes taught by a staff of qualified instructors on a year-round basis provided to regularly enrolled student trainees in subjects such as merchandising welding shoe repair carpentry elementary english writing arithmetic reading braille using a cane sewing shopping and handling money the classes vary from three to nine months depending on the student’s level of competence revrul_80_20 reasons that the primary function of the organization was not the presentation of formal instruction but rather the operation of a vocational rehabilitation center involving employment educational and social service activities providing classroom training is insufficient in itself to bring the corporation’s primary purpose within the scope of sec_1_170a-9 and sec_48_4221-6 of the regulations the revrul_80_20 1980_1_cb_231 holds that a nonprofit corporation that is plr-157417-03 personal counseling vocational evaluation medical treatment and employment placement services do not satisfy the regulations because they relate to the corporation’s overall rehabilitation functions the revenue_ruling concludes that the classroom training portion of the center is a school operated as an activity of an exempt_organization in that its primary purpose is the presentation of formal instruction it has a curriculum and a regularly enrolled student body in attendance at a designated place where instruction is normally provided by a regular faculty at regular sessions although an organization furthers charitable and educational_purposes as described in sec_501 and engages in some educational activities it does not necessarily follow that such organization qualifies as an nonprofit_educational_organization within the meaning of sec_170 to satisfy the requirements of sec_170 an organization must have as its primary function the presentation of formal instruction and must have a regular faculty and curriculum and a regularly enrolled body of students or pupils in attendance at a place where the organization’s education are regularly carried on taxpayer’s primary function is providing care and supports to persons with developmental disabilities not the presentation of formal instruction taxpayer’s training and educational activities are not a carried out in a classroom-type instructional setting typical for developmentally disabled clients taxpayer does not maintain a separate faculty taxpayer’s client service programs are designed in part to train and educate its clients and to assist each client in developing to his or her maximum potential these aspects of taxpayer’s activities have been developed by using a standardized educational methodology to best meet the educational and training needs of clients with developmental disabilities the educational function relates to the many client support services that taxpayer provides therefore we conclude that taxpayer is not a nonprofit_educational_organization because its educational activities are incidental to its primary functions accordingly we conclude that taxpayer does not operate a school as an activity of an exempt_organization and does not qualify for the exemptions refunds and payments regarding federal excise_taxes under sec_4041 sec_4221 sec_4253 and sec_6421 plr-157417-03 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by barbara b franklin senior technician reviewer
